IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES GEATHERS,                              : No. 109 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Revised Petition for Writ [of] Mandamus and/or

Extraordinary Relief” is DENIED.